Exhibit 10.5

VPC IMPACT ACQUISITION HOLDINGS

c/o Victory Park Capital Advisors, LLC

150 North Riverside Plaza, Suite 5200

Chicago, Illinois 60606

September 22, 2020

VPC Impact Acquisition Holdings Sponsor, LLC

c/o Victory Park Capital Advisors, LLC

150 North Riverside Plaza, Suite 5200

Chicago, Illinois 60606

 

  Re:

Administrative Services Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) by and between VPC Impact Acquisition
Holdings (the “Company”) and VPC Impact Acquisition Sponsor, LLC (the
“Sponsor”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

1. The Sponsor shall make available, or cause to be made available, to the
Company, at c/o Victory Park Capital Advisors, LLC, 150 North Riverside Plaza,
Suite 5200, Chicago, Illinois 60606 (or any successor location), office space,
utilities and secretarial and administrative services as may be reasonably
required by the Company. In exchange therefor, the Company shall pay the Sponsor
$10,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; and

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public shareholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state, without regards to the conflicts of laws principles thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

VPC IMPACT ACQUISITION HOLDINGS

By:   /s/ John Martin  

Name: John Martin

 

Title:   Chief Executive Officer

 

AGREED AND ACCEPTED BY:

VPC IMPACT ACQUISITION HOLDINGS SPONSOR, LLC, a Delaware limited liability
company By:   Victory Park Management, LLC

Title:

 

Manager

By:   /s/ Scott R. Zemnick  

Name: Scott R. Zemnick

 

Title:   Authorized Signatory

 

[Signature Page to Administrative Services Agreement]